DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, in the reply filed on 10/19/2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is considered a different “type” of VLDPE. The addition of the word "type" extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). See MPEP 2173.05(b).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends (claim 1). 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2011/0240335 to Redondo or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2011/0240335 to Redondo in view of Dow, Engage Polyolefin Selection Guide, August 2015.
Regarding claims 1-4, 6-8, 10-14, 16 and 18-21 Redondo teaches a strand-shaped element comprising an inner structure and a polymer composition surrounding the inner structure, wherein the polymer composition is obtainable or obtained by compounding and extrusion (see entire document including [0001], [0014]-[0028], [0074], the Examples, and the claims). Redondo teaches the polymer composition comprises Engage 8003, Clearflex CLB0, Magnesium Hydroxide (or precipitated hydrated metal-based filler) and mixture of antioxidants, processing agents, coupling agent and compatibilizers. Clearflex CLBO corresponds to the claimed component A and has a melting point of 123°C and a density of 0.911 g/cm3 and is in the claimed amount. Engage 8003 corresponds to the component B and is taught in the claimed amounts. Engage 8003 has a glass transition temperature of -46°C. There is only a slight difference in the glass transition of Engage 8003 and that presently claimed of component B and the specification does not provide any technical effect which is associated with the 4 degrees Celsius lower glass transition temperature. Magnesium hydroxide is taught as the flame retardant filler in the claimed amounts [0028]. Redondo teaches the composition further comprises the claimed amounts of antioxidant and coupling agent composition [0049-0055, 0060 and Examples]. 
Regarding the mixture comprising two different types of VLDPE compositions, considering that no specific difference is claimed there is no established patentable difference between a mixture of two VLDPE compositions or just one VLDPE composition. Plus, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06.

Regarding the claimed properties, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical 
Regarding claim 5, the flame retardant filler may be present within the claimed amount [0028]. 
Regarding claims 9, 17 and 18, Redondo is silent regarding the claimed outer diameter elongated article. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed diameter in order to tailor the cable to fit in certain spaces or in order to conserve material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789